Third District Court of Appeal
                               State of Florida

                           Opinion filed May 25, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D15-274 & 3D15-257
                  Lower Tribunal Nos. 08-44438 & 10-29343
                            ________________


                               Michael Greene,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Brent J. Kelleher, Assistant
Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

     PER CURIAM.
      We affirm the conviction and sentence imposed in case number 3D15-257,

as well as the violation of probation and sentence imposed in case number 3D15-

274. Upon our review of the record, we conclude “beyond a reasonable doubt that

the error complained of did not contribute to the verdict or, alternatively stated,

that there is no reasonable possibility that the error contributed to the conviction.”

See State v. DiGuilio, 491 So. 2d 1129, 1138 (Fla. 1986).

      However, we remand case number 3D15-274 for the trial court to enter an

amended written order of revocation of probation that conforms to the trial court’s

oral pronouncement made at the conclusion of the probation revocation hearing.

      Affirmed and remanded.




                                          2